            Case 1:19-cv-01920-KPF Document 56 Filed 06/10/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DONG CHUL KIM,

                                      Plaintiff,
                                                          Civil Action No. 1:19-cv-01920-KPF
       -v-

HARTE-HANKS, INC., HARTE-HANKS
DIRECT, INC., HARTE-HANKS STRATEGIC                       STIPULATED
MARKETING, INC., and NSO, INC.,                           PROTECTIVE ORDER

                                      Defendants.




       Pursuant to Federal Rule of Civil Procedure 26(c), the Court enters the following Stipulated

Protective Order (“Order”) limiting the disclosure and use of certain discovered information.

       IT IS HEREBY ORDERED THAT:
       1.       This Order shall govern the handling of documents, depositions, deposition

exhibits and other materials produced during discovery, regardless of how such materials are

produced.

       2.       For the purposes of this Order, the following definitions apply:

                a.     “Document(s)” means documents, electronically stored information,

       items, and things set forth in Federal Rule of Civil Procedure 34(a)(1), Local Rules of the

       Southern and Eastern Districts of New York 26.3(c)(l) and (c)(2), and writings,

       recordings, and photographs as defined in Federal Rule of Evidence 1001.

                b.     “Parties” collectively means Plaintiff Dong Chul Kim and Defendant

       Harte-Hanks Direct, Inc. Each is individually a “Party.”




                                            Page 1 of 7
  Case 1:19-cv-01920-KPF Document 56 Filed 06/10/20 Page 2 of 9



       c.      “Non-Parties” collectively means any persons, partnerships, corporations,

associations, or other legal entities not named as a Party to this Action. Each is

individually a “Non-Party.”

       d.      “Producing Party” means a Party or Non-Party to this Action who

produces Documents or Confidential Information in accordance with this Order

(collectively, the “Producing Parties”). This Order is binding upon the Producing Parties

in this Action, including their respective corporate parents, subsidiaries, affiliates,

successors, and assigns, and their respective attorneys, agents, representatives, officers,

employees, and others as set forth in this Order.

       e.      “Designating Party” means a Party or Non-Party to this Action who seeks

to designate any documents or information as Confidential Information in accordance

with this Order.

       f.      “Confidential Information” means all information, Documents,

interrogatory answers, responses to requests for admissions, deposition testimony and

transcripts, deposition exhibits, any other discovery materials, and any copies, notes,

abstracts, or summaries of the foregoing, produced in connection with this Action, which

has not been made public and which concerns or relates to proprietary or sensitive

information used by or pertaining to a Party or Non-Party, which is not generally known,

and which the Party or Non-Party would not normally reveal to third parties or would

cause third parties to maintain in confidence, including without limitation agreements and

contracts; current and future business, product, or strategic plans; financial information;

medical information; marketing Documents; private personal identifying information;




                                     Page 2 of 7
              Case 1:19-cv-01920-KPF Document 56 Filed 06/10/20 Page 3 of 9



        trade secrets; or Documents or information that, if released publicly, would cause

        embarrassment or damage the reputation of the Party or Non-Party.

        3.        Any Party or Non-Party may designate any Documents, interrogatory answers,

responses to requests for admissions, deposition testimony and transcripts, deposition exhibits,

any other discovery materials, and any copies, notes, abstracts, or summaries of the foregoing,

or testimony “Confidential Information” in accordance with this Order upon a good faith

determination that the materials contain trade secrets, or confidential, sensitive, financial,

medical, or proprietary information, information that has not been made public, information that

the Designating Party would not normally reveal to third parties or would cause third parties to

maintain in confidence, private personal information, or any other information over which the

courts recognize protection (“Confidential Information”). Any copies or reproductions, excerpts,

summaries, or other Documents or media that paraphrase, excerpt, or contain Confidential

Information shall be treated as Confidential Information pursuant to this Order.

        4.        Documents to be considered Confidential Information shall be marked

“CONFIDENTIAL” by the Producing Party on each page or, if the Designating Party is not the

Producing Party, by notifying the Parties, in writing, that such documents have been designated

as Confidential Information.

        5.        Confidential Information shall not be disclosed in any fashion, nor be used for any

purpose, other than the preparation for and trial of this action, on the terms provided herein.

        6.        Disclosure of and access to Confidential Information shall be limited to the Court,

attorneys and their staff assigned to this case, the Parties and their managerial employees

assigned to this case, witnesses and experts utilized by the parties for the purpose of this

litigation.



                                              Page 3 of 7
              Case 1:19-cv-01920-KPF Document 56 Filed 06/10/20 Page 4 of 9



         7.       Before being permitted access to Confidential Information, any witness or expert

must sign a declaration in the form attached as Exhibit A, or if such material is provided during a

deposition, agree on the record, that the individual has read and understands the terms of this

Order and that the individual will abide by them. The original of each such Declaration shall be

retained the party permitting the disclosure.

         8.       Upon written request from any other Party, the Party or Non-Party designating

material as Confidential Information shall identify with reasonable particularity the basis of the

claim of confidentiality. Any Party may object to any other Party’s designation of a document as

Confidential Information at any time. Such objection must be made in writing and served on the

party claiming confidentiality. A disputed item shall remain designated as Confidential

Information until the designation has been removed by voluntary agreement or by order of the

Court.

         9.       The failure to designate material as Confidential Information at the time of

production may be remedied by providing written notice to the other Parties as soon as is

practicable. If such notice is provided, all documents, material or testimony so designated shall

be treated as if they had been initially designated as Confidential Information. Notwithstanding

such notice, if prior to receipt of the notice such material has been disclosed or used in a manner

inconsistent with the provisions of this Order, it shall be deemed a limited disclosure which shall

not be considered a violation of this Order. Upon receipt of such notice, the designated material

shall thereafter be considered subject to this Order.

         10.      Deposition testimony may be designated as Confidential Information by either of

the following means:




                                              Page 4 of 7
          Case 1:19-cv-01920-KPF Document 56 Filed 06/10/20 Page 5 of 9



               (a)     Stating orally on the record at the deposition that certain information or
                       testimony is Confidential Information or that the entire deposition
                       transcript is so designated; or
               (b)     Sending written notice within fourteen (14) days of receipt of the
                       deposition transcript the deposition designating all or a portion of the
                       testimony as Confidential Information. All depositions shall be treated as
                       Confidential Information from the taking of the deposition to fourteen (14)
                       days after receipt of the deposition transcript, or until receipt of the notice
                       referred to in this paragraph, whichever occurs earlier.
       10.     The production of any material subject to this Order does not in any way waive or

otherwise prejudice the right of any party to make objections to the relevance of the information

produced or to oppose discovery on any other ground.

       11.     This Order shall not prevent any Party’s use of its own Confidential Information

for any purpose, nor shall such use have any effect on this Order. Similarly, this Order shall not

prevent any Party’s use of information or documents obtained lawfully from any source, other

than by means of discovery in this action (e.g., information and documents that may have come

into that Party’s possession in the regular course of business), for any purpose.

       12.     The inadvertent or unintentional disclosure by a Producing Party of Confidential

Information shall not be deemed to be a waiver in whole or in part of the Producing Party’s claim

of confidentiality, either as to the specific information disclosed or as to any other information on

the same or related subject matter. Upon learning of an inadvertent or unintentional disclosure of

Confidential Information, the Producing Party shall designate such information as Confidential

Information as soon as practicable. The obligation to treat such Confidential Information as

provided for in this Order shall run from the date of designation.

       13.     The inadvertent production or disclosure of any Document, material, or

information subject to the attorney-client privilege, attorney work product protections, common

interest privilege, or any other applicable privilege against disclosure, shall not be deemed to be


                                            Page 5 of 7
            Case 1:19-cv-01920-KPF Document 56 Filed 06/10/20 Page 6 of 9



a waiver, in whole or in part, of the Producing Party’s claim of such privilege. Upon the written

request of the Producing Party that made the inadvertent production, all copies of the

inadvertently produced Confidential Information and Documents derived from the inadvertently

produced Confidential Information promptly shall be returned and all copies destroyed.

          14.   Within thirty (30) days after termination of this action, including any and all

appeals taken therefrom, or within thirty (30) days after the time for taking such appeals has

expired without an appeal having been taken, the Parties shall, upon the written request from the

Producing Party, return all Confidential Information in their possession to the Producing Party or

confirm to the Producing Party that all such Confidential Information has been destroyed,

including all copies. Counsel to the parties, however, shall be entitled to retain copies of

Confidential Information for their files.

          15.   This Order may be executed by the Parties in counterparts. Scanned or facsimile

signatures will be considered as valid signatures as of the date hereof, although counsel will

retain the original signature pages in case they must be filed with the Court at some time in the

future.

 FILOSA GRAFF LLP                                   BLANK ROME LLP

 /s/ Gregory N. Filosa                              /s/ Anthony A. Mingione
 Gregory N. Filosa                                  Anthony A. Mingione
 Filosa Graff LLP                                   Jason E. Reisman (admitted pro hac vice)
 111 John Street, Suite 2510                        Asima J. Ahmad (admitted pro hac vice)
 New York, NY 10038                                 1271 Avenue of the Americas
 GFilosa@filosagraff.com                            New York, NY 10020
                                                    Tel.: (212) 885.5000
 Attorneys for Plaintiff                            AMingione@BlankRome.com
 Dong Chul Kim                                      JReisman@BlankRome.com
                                                    AAhmad@BlankRome.com

                                                    Attorneys for Defendant
                                                    Harte-Hanks Direct, Inc.



                                             Page 6 of 7
        Case 1:19-cv-01920-KPF Document 56 Filed 06/10/20 Page 7 of 9



                                   Dated: June 10, 2020
 SO ORDERED:
                                          New York, New York




This confidentiality agreement does not bind the Court or any of
its personnel. The Court can modify this stipulation at any time.
The Court will retain jurisdiction over the terms and conditions of
this agreement only for the pendency of this litigation. Any party
wishing to make redacted or sealed submissions shall comply with
Rule 6(A) of this Court's Individual Rules of Civil Procedure.




                                  Page 7 of 7
          Case 1:19-cv-01920-KPF Document 56 Filed 06/10/20 Page 8 of 9



                                            EXHIBIT A
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DONG CHUL KIM,

                                       Plaintiff,
                                                           Civil Action No. 1:19-cv-01920-KPF
        -v-

HARTE-HANKS, INC., HARTE-HANKS
DIRECT, INC., HARTE-HANKS STRATEGIC                        ACKNOWLEDGMENT OF
MARKETING, INC., and NSO, INC.,                            STIPULATED PROTECTIVE ORDER

                                       Defendants.




        The undersigned has read the attached Stipulated Protective Order (“Order”), understands

the terms of the Order, and agrees to be bound and fully abide by the terms of the Order. In

particular:

        (a)    The undersigned will hold in confidence, will not disclose to anyone other than

those persons specifically authorized by the Order, and will not copy or use, except as authorized

by the Order and for the sole purpose of this Action, any information designated as Confidential

Information received in this Action.

        (b)    The undersigned acknowledges that all Confidential Information received and all

Documents and things containing information designated as Confidential Information are to

remain in the undersigned’s personal custody until the undersigned’s duties have been completed.

The undersigned agrees to return or to destroy all such information and all notes containing any

such information in accordance with the Order.

        (c)    The undersigned submits to the jurisdiction and venue of the Court and understands

that the Court may impose sanctions for any violation of the Order.

                                             Page 1 of 2
          Case 1:19-cv-01920-KPF Document 56 Filed 06/10/20 Page 9 of 9



        I declare under the penalty of perjury under the laws of the United States that the foregoing

is true and correct.




Dated: _________________                              ________________________________
                                                      Signature

                                                      ________________________________
                                                      Printed Name and Address




                                            Page 2 of 2
